Exhibit 10.14
AMENDMENT NO. 1 TO STOCK OPTION AGREEMENTS
___________________________________
This Amendment No. 1 to Stock Option Agreements (this "Amendment") is made and
entered into on December 31, 2015 between CytRx Corporation, a Delaware
corporation (the "Company"), and the undersigned (the "Holder") in order to
amend as set forth in this Amendment the following Stock Option Agreements
(collectively, the "Original Option Agreements") between the Company and the
Holder: (a) the Stock Option Agreement made part of the Grant Notice to the
Holder dated October 12, 2009 pursuant to the Company's 2008 Stock Incentive
Plan (as amended from time to time, the "Plan"); (b) the Stock Option Agreement
made part of the Grant Notice to the Holder dated December 14, 2010 pursuant to
the Plan; (c) the Stock Option Agreement made part of the Grant Notice to the
Holder dated December 12, 2011 pursuant to the Plan; (d) the Stock Option
Agreement made part of the Grant Notice to the Holder dated December 10, 2013
pursuant to the Plan; and (e) the Stock Option Agreement made part of the Grant
Notice to the Holder dated December 15, 2014 pursuant to the Plan.
NOW, THEREFORE, for good and valuable consideration, the Company and the Holder
hereby agree as follows:
1.            DEFINED TERMS.  Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the respective Original
Option Agreements.  References in the Original Option Agreements to this
"Agreement," this "Option Agreement" or like terms mean the Original Option
Agreements as amended by this Amendment.
2.            VESTING.  Section 1 of the Option Agreements is hereby amended to
read in its entirety as follows:
"1.            VESTING.  Subject to acceleration of vesting as provided in the
Plan and to the limitations contained herein, your option shall vest (become
exercisable) as provided in your Notice of Award; provided, that your option
shall  immediately vest in full upon FDA marketing approval of the Company's
lead product candidate, aldoxorubicin; and provided further, that your option
shall immediately vest in full upon the termination of your employment on or
after January 1, 2016 (i) by the Company without 'Cause' or upon your
resignation with 'Good Reason' (as  each such term is defined in the Employment
Agreement dated as of December 31, 2015 between the Company and the Holder (the
"Employment Agreement")) or (ii) due to your death or by the Company by reason
of your 'Disability' (as defined in the Employment Agreement)."


3.            TERM.  Section 6 of the Option Agreement is hereby amended to read
in its entirety as follows:
"6.            TERM.  You may not exercise your option before the commencement
of its term or after its term expires.  Notwithstanding any contrary provision
of the Plan, the term of your option commences on the Date of Grant and expires
at 5:00 P.M., Pacific Time, on the day immediately prior to the tenth
anniversary of the Date of Grant irrespective of whether or not your service (as
defined in the Plan) may have terminated prior to such expiration; provided,
that in the event of the termination of your employment on or after January 1,
2016 (i) by the Company without 'Cause' or upon your resignation with 'Good
Reason' (as each such term is defined in the Employment Agreement) or (iii) due
to your death or by the Company by reason of your 'Disability' (as defined in
the Employment Agreement), your option shall remain exercisable thereafter for
its full term."


4.            PLAN.  Section 12 of the Option Agreement is amended to read in
its entirety as follows:
"PLAN.  The terms contained in the Plan are incorporated into and made a part of
this Option Agreement and this Option Agreement shall be governed by and
construed in accordance with the Plan.  In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this Option
Agreement, the provisions of the Plan shall be controlling and determinative;
provided, however, that the accelerated vesting and exercise period set forth in
the foregoing amendments to Sections 1 and 6 of this Option Agreement shall
prevail over any contrary provision in the Plan and over any other provision of
the Original Option Agreement."
5.            NO OTHER AFFECT.  Except as modified hereby, the Original Option
Agreement shall not be affected by this Amendment and shall continue in effect
in accordance with its terms.
6.            MISCELLANEOUS.  This Amendment may be exercised in counterparts,
which together shall constitute a single instrument.  A facsimile, PDF or other
electronic signature to this Amendment shall have the same force and effect as
an original signature.
[Signature Page Follows]

--------------------------------------------------------------------------------

The parties have executed this Amendment.
 

  CYTRX CORPORATION                  
 
By:
/s/ STEVEN A. KRIEGSMAN       Steven A. Kriegsman       Title: Chairman of the
Board and Chief Executive Officer      
 
               HOLDER:        /s/ DANIEL J. LEVITT, M.D., Ph.D.       Daniel J.
Levitt, M.D., Ph.D.  

 
 
 
[Execution Page to Amendment No. 1 to Stock Option Agreement]
